DETAILED ACTION
This action is responsive to the Applicant’s response filed 01/14/2022.
As indicated in Applicant’s response, claims 1, 12, 15 have been amended.  Claims 1-20 are pending in the office action.
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 12, 15 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 11, 14 of U.S. Patent No. 10,394,538 (hereinafter ‘538) in view of Robertson et al, USPubN: 2002/0174191 (herein Robertson) and Biskup et al, USPubN: 2018/0173502 (herein Biskup).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following observations. Following are but a few examples as to how the certain claims from the instant invention and from the above copending application are conflicting with each other.
	Instant claim 1				‘538 claim 1

computer-implemented method comprising obtaining and storing deploymentdata as deployment data
object in a  centralized repository that is accessible to a plurality  of instances of the application
cluster via internal API calls, and providing the deployment data object to a plurality of instances of
the application cluster via internal API calls to the centralized repository;
providing, by the computing device, the deployment data object to the plurality of instances of the application cluster via the internal API calls to the centralized repository after a restart of the application cluster to restore each of the plurality of instances of the application cluster to a configuration prior to the restart of the application cluster
providing the consolidated deployment data to the
 plurality of instances of theapplication cluster via
internal AP Icalls to the centralized repository after a
restart of theapplication cluster to restore each ofthe
plurality of instances to a configuration prior to the
restart of the applicaion cluster


	‘538 claim 1 does not recite “consolidating, by the computing device, a location where a deployment trigger for deployment of the deployement data is handled”
	Biskup discloses version control associated with container repository (para 0072, 0054) in support for cluster operations (para 0068) in a cloud platform (para 0066-0067, para 0118) for provisioning container-based service software (container service ... executing tasks — para 0074; Fig. 1A), in which cluster tasks are developed as software container (job definition ... coordination of tasks, DAGs of tasks — para 0102; execution of cluster instances ... various tasks — para 0078) via deploying resources from a container (para 0119-0121), the container repository (para 0059; Fig. 1A) configurred for staging resources (para 0080; repository for staging - claim 1 - pg. 11) for the deployment, the staging using registry API coupled with registry name, basic URL, an index and 
	Robertson also discloses configuration of container in relational DB with consolidation of a handle, pointer or implementing lookup thereof such as via a registrar location (i.e. URL) for facilitating container resources retrieval to trigger/start a service deployment, the consolidation facilitated with use of administrative APIs to support access of pre-registered location (URL — para 0286; Fig. 15B) identifying resources such as service code, as one run implemented with a container (see Abstract) whose resources are stored in database (para 0250; para 0056) for enterprise integration and methodogy in configuring a service (para 0140) via database linking (para 0085), where container database is partitioned (Fig. 19) to facilitate enterprise lookup or client accessing (Fig. 16) a container configuration (para 0138-0139); where relating tables in a database includes forming an association contained with the objects in terms of a reference, a pointer or a handle (para 0017) for ensuring effect of maintaining memory address of created objects which also facilitate manipulation on the objects such as removal and fast access (para 0023). The interface between database end and enterprise end includes a registrar means for finding a handle to one service container (para 0142) among others registered with the RMI registry, the handle being a URL or NW location identification; where partitioned container DB supports registrar access or look up service (Figs 15A, 15B) in a way that a client application would hold a handle to an entity instance via invocation directed at a partition container in which methods of the instance is stored(para 0329) 	Therefore, as a location reference integrated within a record can be used as trigger to start off retrieval and relevant read of information from the location into a container software framework that instantiates deployment instances for executing application or cluster tasks, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to handle the meta-configuration in the centralized database per “757 cluster deployment framework so that a container record would include a registry/location type of reference such as a index, URL in Biskup, a handle or pointer in Robertson in order to locate a particular record by which to a registrar API would fetch to trigger or start a deployment process as intended with use of internal APIs by ‘757 method, because this quick reference means embedded with a container record would trigger instant retrieval of the container record specified by the location trigger or handle by a deployment service such as ‘757 method, and would enable container resources management applications or agents to identify exact entries being recorded with the database and time-relevant metadata descriptive to establish relative correlation between the maintained records for the database software to consolidate administering of database managed assets such as normalizing the versioned hierarchy, timely update state of records, reconcile their mutual discrepancies, and enhancing usability of resources constituting a container pool (for use in cluster deployment), including elimination stale meta-information with new overwrite, i.e. the improvement made to long-term usable state (of container resources) benefitting from registrar or DB.
	Further, ‘538 does not recite “sending a trigger message to each instance of the plurality of instances of the application cluster that notifies each instance of a new artifact in response to an update to the deployment data of the centralized repository such that each instance of the application cluster can make an internal API call to the centralized repository for the new artifact”
	However, ‘538 recites computing device for  “receiving a trigger to deploy a new artifact into an application cluster, obtaining deployment data for the new artifact from one or more service entities via internal API calls; and consolidating the deployment for the new artifact with deployment data for artifacts in the application cluster and storing the consolidated deployment data to the centralized repository after restart of the application cluster” hence, storing consolidated deployment data of a new artifact back  to the repository per a restart by the application cluster associated with effect of consolidating deployment data for the new artifact, in response to receiving a “trigger message” to deploy it into the application cluster entails effect of receiving a trigger message sent from a computing device by the instances of the cluster for effect of action update by instances of the cluster to be performed on deployment data responsive to the notification message, so that deployment data achieved after restart of the cluster enable deployment of the new artifact to be stored back to the repository; hence effect of each isntance receiving the message and making internal calls to the repository for the new artifact would have been obvious and it would have been obvious at the time the invention was made for one skill in the art to implement repository and internal API calls with action by the application cluster in ‘538 so that each instance of the cluster upon receiving a trigger message notifying a new artifact for updating deployment data, would make a call to the repository for the new artifact to be consolidated and stored back as deployment data into the repository after the cluster has performed the update action as triggered; because 
	only the cluster instances are configured to perform consolidation of deployment data or ingestion of new artifact into this data, and the all interactions between the repository storage of deployment data and the application cluster would be carried out via internal calls, and providing a centralized notification trigger broadcasted to all instances of the intended cluster for update action thereby using the internal API calls methodology in ‘538 thereby addressing the repository (for a new artifact) would not only increase performance throughput for managing, updating deployment repository, the latter implemented a commonly triggered action directed to the cluster, resulting in cost-effective consolidation of the repository per a common restart by the cluster and deployment update partaking  -- of the new artifact update - by each instance therein without burdening the central API for having to individually configure and restart each instance at a time.
	Thus, instant claim 1 would be deemed obvious over “538 claim 1 by virtue of the above.
		Instant claim 12 				‘538 claim 11
A computer program product for reducing external application programming interface (API) calls in an application cluster, comprising instructions to: provide deployment data to a plurality of instances of an application cluster via internal API calls to a centralized repository;
program product for reducing external application programming interface (API) calls in an application 
cluster, comprising instructions to: 
provide consolidated deployment data to a plurality
 of instances of an  application cluster via internal API 
calls to a centralized repository;
update the deployment data in the centralized repository with deployment data for a new artifact;
update the consolidated deployment data in the 
centralized repository with deployment data for a new artifact;
provide the deployment data to the plurality of instances of the application cluster via internal API calls to the centralized repository after a restart of the application cluster to restore each of the plurality of instances of 
the application cluster to a configuration prior to the 
restart 
provide the consolidated deployment data to the plurality of instances of the application cluster via internal API calls
 to the centralized repository after a restart of the 
application cluster to restore each of the plurality of instances of the application cluster to a configuration 
prior to the restart


	‘538 claim 11 does not recite (i) “consolidating, by the computing device, a location and time where a deployment trigger for deployment of the deployement data is handled”; but this feature has been rendered obvious with the teachings on a location trigger per the URL by Biskup and handle, pointer in Robertson from above.
	The above feature (i) has been rendered obvious with the teachings by Robertson and Biskup from above.
	Nor does ‘538 recite instructions to (ii) “send a trigger message to each instance of the plurality of instances of the application cluster that notifies each instance of a new artifact in response to an update to the deployment data of the centralized repository such that each instance of the application cluster can make an internal API call to the centralized repository for the new artifact”
	However, ‘538 claim 11 also recites “receiving a trigger notification to deploy a new artifact into the cluster”
	Thus, the above feature (ii) has been deemed obvious with effect by ‘538 control API to trigger a message for a cluster to use internal calls (to a repository) responsive to the cluster instances being commonly notified that a new artifact is to updated and consolidated (by a cluster restart and joined update action by all instances) back into a repository.
	Hence, instant claim 12 is deemed an obvious variant to ‘538 claim 11 by virtue of the obviousness rationale from above.
	Instant claim 15 recites the similar subject matter of instant claim 1, whereas ‘538 claim 14 recites the similar language to that of ‘538 claim 1; hence instant claim 15 would be deemed non-patentable over “538 claim 14 for the same reasons why instant claim 1 would be obvious over ‘538 claim 1.
	Dependent (instant) claims 2-11, 13-14, 16-20 for being dependent upon a rejected claim are equally deemed unpatentable for the reasons set forth with the above DP rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
January 28, 2022